DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered. Claims 1 has been allowed, Claims 2 has been cancelled, Claims 21 has been added, claims 3-21 remain pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10842430. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10842430 defines a system for determining eye fatigue, one or more non-transitory memory devices containing instructions that, when executed by the one or more processors, configure the one or more processors to: track, using a plurality of visible light images detected by the camera, a position of a pupil of a user in relation to the camera, wherein the plurality of visible light images are acquired over a time period; determine a gaze direction of the user over the time period, wherein gaze direction is based on the tracked position of the pupil; calculate a length of time during the time period that the gaze direction of the user is directed to a specified region corresponding to the screen of the computing device; determine that the length of time .
Claim in Application 16569320
Claim in Patent 10842430
3. An apparatus for mitigating eye fatigue for a user viewing a display, the apparatus comprising:
a camera having an image sensor;
a display; and
one or more non-transitory memory devices containing instructions that, when executed
by one or more processors, configure the one or more processors to:

1. A system for determining eye fatigue, the system comprising: 
a computing device having a screen; 
a camera comprising an image sensor, wherein: the image sensor is configured to detect visible light; the camera is attached to, or is part of, the computing device; 
one or more processors; and 
one or more non-transitory memory devices containing instructions that, when executed by the one or more processors, configure the one or more processors to: 
capture, by the image sensor, a plurality of images of a user’s eye:

track, using a plurality of visible light images detected by the camera, a position of a pupil of a user in relation to the camera, wherein the plurality of visible light images are acquired over a time period; 
monitor, based on the plurality of images, a gaze direction of the user’s eye;

determine a gaze direction of the user over the time period, wherein gaze direction is based on the tracked position of the pupil; 
calculate a length of time during the time period that the gaze direction of the user is directed to a specified region corresponding to the screen of the computing device; 
determine, whether the gaze direction of the user’s eye is directed away from the display, including calculate that the gaze direction of 



away from the display, that the user is performing an eye fatigue mitigation action
(EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display.
determine, based on the length of time exceeding the threshold value, that an eye fatigue mitigation action is warranted to mitigate eye fatigue of the user; and trigger an eye fatigue mitigation action, based on determining that the eye fatigue mitigation action is warranted, wherein the eye fatigue mitigation action blurs the screen so that the user will be encouraged to look away from the screen.


Conflicting claims numbers:
16569320
Claim 3, 8
11
18
10842430
Claim 1, 3, 15
8
9


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buck U.S. Patent Application 20140201844 in view of Smith U.S. Patent Application 20200124845, and further in view of Colton U.S. Patent Application 20070139362.
Regarding claim 3, Buck discloses an apparatus for a user viewing a display, the apparatus comprising:
a camera having an image sensor (front-facing camera); 
a display (display screen); and

capture, by the image sensor, a plurality of images of a user’s eye (paragraph [0148]: The camera 2320 can observe any person who has a line of sight that allows that person to view the device's display screen; if the person can see the device, the device can see the person… identify the location of the eye orbits, and position of the pupils within the eye orbit); 
monitor, based on the plurality of images, a gaze direction of the user’s eye (paragraph [0148]: The system can include techniques to estimate gaze direction; paragraph [0179]: tracking a duration that the gaze is away from the screen, and if the duration is greater than a threshold time period, reducing the screen visibility); 
determine, whether the gaze direction of the user’s eye is directed away from the display, including calculate that the gaze direction of the user is away from the display for a length of time within a time period, and determine that the length of time exceeds a threshold value within the time period (paragraph [0179]: tracking a duration that the gaze is away from the screen, and if the duration is greater than a threshold time period, reducing the screen visibility).
Buck discloses all the features with respect to claim 3 as outlined above. However, Buck fails to disclose mitigating eye fatigue for a user viewing a display, and determine, based on the determination that the gaze direction of the user’s eye is away, that the user is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display. 
Smith discloses mitigating eye fatigue for a user viewing a display (paragraph [0054]: adaptively change the effective field of view on a head-mounted display device to mitigate for multiple possible causes of visual fatigue; paragraph [0045]: In some embodiments, touch panel 
determine, based on the determination that the gaze direction of the user’s eye is away, that the user is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display (paragraph [0054]: detecting and mitigation conditions associated with motion sickness or visual fatigue may rely on an analysis of physical behavior (e.g., nodding, swaying, eye movements, etc.) to assess motion sickness or visual fatigue).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Buck’s to detect and mitigate fatigue as taught by Smith, to provide user friendly display system.
Buck as modified by Smith discloses all the features with respect to claim 3 as outlined above. However, Buck as modified by Smith fails to disclose user’s eye look away from the display is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user explicitly. 
Colton discloses user’s eye look away from the display is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user (paragraph [0051]: hints to relieve stress, such as looking away from the VDU 106 for a few seconds).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Buck and Smith’s to relieve stress by looking away as taught by Colton, to prevent, reduce, and correct strain induced by use of the computer.

Claim 8 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 8.

Claim 4, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buck U.S. Patent Application 20140201844 in view of Smith U.S. Patent Application 20200124845, in view of Colton U.S. Patent Application 20070139362, and further in view of Nambu U.S. Patent Application 20020015527.
Regarding claim 4, Buck as modified by Smith and Colton discloses the apparatus of claim 3, wherein the instructions further configure the one or more processors to: adjust an output of the display that reduces user eye fatigue (Smith’s paragraph [0054]: adaptively change the effective field of view on a head-mounted display device to mitigate for multiple possible causes of visual fatigue; paragraph [0045]: In some embodiments, touch panel 142 may include circuitry for enabling touch functionality in conjunction with a display device 146 that is driven by display adapter 144, such as a monitor or display panel. In other embodiments, display device 146 may be a head-mounted display device). However, Buck as modified by Smith and Colton fails to disclose determining whether the user’s eye fatigue has decreased; and in response to determining that the user’s eye fatigue has not decreased, adjusting an output of the display.
Nambu discloses determining whether the user’s eye fatigue has decreased; and in response to determining that the user’s eye fatigue has not decreased, adjusting an output of the display (paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value. When the degree of fatigue does not exceed the threshold value (not fatigue/eye fatigue decreased from set value), the processing returns to step S31. On the other hand, when the degree of fatigue exceeds the threshold value, the processing proceeds to step S35. In step S35, the response information selector circuit 14 selects response information in accordance with the degree of fatigue).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith and Colton’s to determine eye fatigue as taught by Nambu, to relieve fatigue of a user.

Regarding claim 9, Buck as modified by Smith, Colton and Nambu discloses the method of claim 8, further comprising:
determining that the user’s eye is no longer fatigued based on the user performing the eye fatigue mitigation action, and modifying the EFMA based on determining the user’s eye is no longer fatigued (Nambu’s paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value. When the degree of fatigue does not exceed the threshold value, the processing returns to step S31 (stop EFMA); Smith’s paragraph [0054]: detecting and mitigation conditions associated with motion sickness or visual fatigue may rely on an analysis of physical behavior (e.g., nodding, swaying, eye movements, etc.) to assess motion sickness or visual fatigue… adaptively change the effective field of view on a head-mounted display device to mitigate for multiple possible causes of visual fatigue).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith and Colton’s to determine eye fatigue as taught by Nambu, to relieve fatigue of a user.

Regarding claim 13, Buck as modified by Smith, Colton and Nambu discloses the method of claim 9, wherein modifying the EFMA includes resetting a baseline for a fatigued state in response to determining that the user’s eye is no longer fatigued (Nambu’s paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value. When the degree of fatigue does not exceed the threshold value, the processing returns to step S31).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith and Colton’s to determine eye fatigue as taught by Nambu, to relieve fatigue of a user.

Regarding claim 14, Buck as modified by Smith, Colton and Nambu discloses the method of claim 9, wherein modifying the EFMA includes adjusting an output of the display in response to determining that the user’s eye is no longer fatigued (Nambu’s paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value. When the degree of fatigue does not exceed the threshold value, the processing returns to step S31; paragraph [0045]: the computer system 10 displays the 3D model image 51 and a state image 52 on the first output device 15. In this event, since the operator is not tired, the state image 52 represents a lively expression).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith and Colton’s to determine eye fatigue as taught by Nambu, to relieve fatigue of a user.

Regarding claim 15, Buck as modified by Smith, Colton and Nambu discloses the method of claim 14, wherein adjusting the output of the display reverses an action triggered by a determination that the user’s eye was fatigued (Nambu’s paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value. When the degree of fatigue does not exceed the threshold value, the processing returns to step S31. On the other hand, when the degree of fatigue exceeds the threshold value, the processing proceeds to step S35. In step S35, the response information selector circuit 14 selects response information in accordance with the degree of fatigue).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith and Colton’s to determine eye fatigue as taught by Nambu, to relieve fatigue of a user.

Regarding claim 16, Buck as modified by Smith, Colton and Nambu discloses the method of claim 8, further comprising: 
determining whether the user’s eye fatigue has decreased; and in response to determining that the user’s eye fatigue has not decreased: alerting the user to perform eye fatigue mitigation exercises based on the eye-fatigue condition of the user; and tracking whether the user is performing the eye exercises (Nambu’s paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value… In step S35, the response information selector circuit 14 selects response information in accordance with the degree of fatigue; paragraph [0003]: the operators should have a periodic break (for example, once an hour) to take exercise for recovering from their fatigue of eyes; Buck’s paragraph [0148]: The system can include techniques to estimate gaze direction; Colton’s paragraph [0051]: hints to relieve stress, such as looking away from the VDU 106 for a few seconds). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith and Colton’s to determine eye fatigue as taught by Nambu, to relieve fatigue of a user.

Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buck U.S. Patent Application 20140201844 in view of Smith U.S. Patent Application 20200124845, in view of Colton U.S. Patent Application 20070139362, and further in view of Shearer U.S. Patent Application 20170238392.
Regarding claim 7, Buck as modified by Smith and Colton discloses the image sensor is configured to capture the plurality of images of the user’s eye, by producing images of the user’s eye with detected light from the visible spectrum (Buck’s paragraph [0148]: The camera 2320 can observe any person who has a line of sight that allows that person to view the device's display screen; if the person can see the device, the device can see the person… 
Shearer discloses the sensor is configured to detect light from only the visible light spectrum (paragraph [0083]: The daylight sensor 710 may provide an indication of the total intensity of light detected, an indication of the relative intensity of light in a given bandwidth (e.g., the visible light spectrum); Shearer’s daylight sensor can be included in Buck’s camera sensors to detect light in visible light spectrum and visible light intensity).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, and Colton’s to detect light in visible light spectrum as taught by Shearer, to display user interested object.

Claim 20 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 20.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buck U.S. Patent Application 20140201844 in view of Smith U.S. Patent Application 20200124845, in view of Colton U.S. Patent Application 20070139362, in view of Nambu U.S. Patent Application 20020015527, and further in view of Samec U.S. Patent Application 20160270656.
Regarding claim 10, Buck as modified by Smith, Colton and Nambu discloses all the features with respect to claim 9 as outlined above. However, Buck as modified by Smith, Colton and Nambu fails to disclose determining focal length of eyes of the user were greater than a distance from the user to the display.
Samec discloses determining focal length of eyes of the user were greater than a distance from the user to the display (paragraph [2170]: the processor may be configured to 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, Colton and Nambu’s to determine focal length changes as taught by Samec, to monitor eye fatigue of a user.

Regarding claim 11, Buck as modified by Smith, Colton, Nambu and Samec discloses the method of claim 9, wherein determining that the user’s eye is no longer fatigued includes determining a color of a sclera of the user’s eye has turned white (Samec’s paragraph [2170]: the processor may be configured to conduct the health analysis by detecting, using information captured by the light detector, one or more of: eye movements, eye movement patterns, blinking patterns, eye vergence, fatigue, changes in eye color, depth of focus of the eye, changes in focal distance for the eye, eye fatigue).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, Colton and Nambu’s to determine focal length changes as taught by Samec, to monitor eye fatigue of a user.

Regarding claim 12, Buck as modified by Smith, Colton, Nambu and Samec discloses the method of claim 9, wherein determining that the user’s eye is no longer fatigued includes determining that blink rate of the user has increased (Samec’s paragraph [2170]: the processor may be configured to conduct the health analysis by detecting, using information captured by the light detector, one or more of: eye movements, eye movement patterns, blinking patterns, 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, Colton and Nambu’s to determine focal length changes as taught by Samec, to monitor eye fatigue of a user.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buck U.S. Patent Application 20140201844 in view of Smith U.S. Patent Application 20200124845, in view of Colton U.S. Patent Application 20070139362, in view of Nambu U.S. Patent Application 20020015527, and further in view of Aspinwall U.S. Patent Application 20170184301.
Regarding claim 17, Buck as modified by Smith, Colton, Nambu and Aspinwall discloses the method of claim 16, wherein the eye fatigue mitigation exercises including at least one of:
requesting that the user blink a predetermined number of times within a period of time (Aspinwall’s paragraph [0009]: increase the blink rate of computer users, so as to reduce eye strain);
or requesting that the user look away from the display at a location a predetermined distance past a location of the display relative to the user (Colton’s paragraph [0051]: hints to relieve stress, such as looking away from the VDU 106 for a few seconds).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, Colton and Nambu’s to perform eye fatigue mitigation exercises as taught by Aspinwall, to relieve eye strain and eye fatigue easily.

Regarding claim 18, Buck as modified by Smith, Colton, Nambu and Aspinwall discloses the method of claim 17, wherein the requesting that the user look away from the display further includes:

and determining whether the user looked away from the display in response to the request that the user look away from the display based on the tracked location and size of the user’s pupil (Nambu’s paragraph [0039]: In step S34, the fatigue determination circuit 13 checks whether or not the degree of fatigue exceeds a previously set threshold value… In step S35, the response information selector circuit 14 selects response information in accordance with the degree of fatigue; paragraph [0003]: the operators should have a periodic break (for example, once an hour) to take exercise for recovering from their fatigue of eyes; Buck’s paragraph [0148]: The system can include techniques to estimate gaze direction; Colton’s paragraph [0051]: hints to relieve stress, such as looking away from the VDU 106 for a few seconds).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, Colton and Nambu’s to perform eye fatigue mitigation exercises as taught by Aspinwall, to relieve eye strain and eye fatigue easily.

Regarding claim 19, Buck as modified by Smith, Colton, Nambu and Aspinwall discloses the method of claim 17, further comprising: 
determining whether the user’s eye fatigue has decreased, and in response to determining that the user’s eye fatigue has not decreased or the user has not complied with the EFMA; generating an alert for the user indicating that eye fatigue has not decreased; and modifying the EFMA based on a most-recent detected eye fatigue condition of the user 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Buck, Smith, Colton and Nambu’s to perform eye fatigue mitigation exercises as taught by Aspinwall, to relieve eye strain and eye fatigue easily.

Allowable Subject Matter

Claims 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  
Claims 1 recites determining whether the user is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user; determining whether the user’s eye fatigue has decreased and adjusting an output of the display.
Stafford, Smith, Nambu and Sain, etc. combined cannot teach these limitations perfectly. Although the individual limitations recited in the claim do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 5, 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is about determine whether the user’s eye fatigue has decreased; and in response to determining that the user’s eye fatigue has not decreased, adjust an output of the display that reduces user eye fatigue; and adjusting the output of the display includes adjusting parameters for at least one of: display color; display sharpness; display backlight settings; display hue; display tint; display aspect ratio; display font sizes; display brightness; or display contrast.
Buck, Smith, Colton and Nambu, Stafford, etc. combined cannot teach these features perfectly. Although the individual limitations recited in the claim do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 6 depends on claim 5, are allowed base on same reason as claim 5.
Claim 21 is similar to claim 5, are allowed base on same reason as claim 5.

Response to Arguments

Applicant's arguments filed 5/10/2021, page 9 - 11, with respect to the rejection(s) of claim(s) 3 and 8 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Buck U.S. Patent Application 20140201844 in view of Smith U.S. Patent Application 20200124845, and further in view of Colton U.S. Patent Application 20070139362, as outlined above.

Applicant argues on page 9-10 that "the Office Action argues that a blink changes the gaze direction because the person is no longer looking at something or because the user doesn’t see the display with eyes closed."

In reply, the rejection is based on Buck, Smith and Colton combined. Buck discloses determine, whether the gaze direction of the user’s eye is directed away from the display (paragraph [0179]: tracking a duration that the gaze is away from the screen, and if the duration is greater than a threshold time period, reducing the screen visibility).
Colton discloses user’s eye look away from the display is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user (paragraph [0051]: hints to relieve stress, such as looking away from the VDU 106 for a few seconds).

Applicant argues on page 11 regarding claim 3 that "Colton fails to teach or suggest monitoring someone looking away from the display. A combination of Buck and Colton to read on the claims can be achieved only by hindsight after reading the claims."

In reply, the rejection is based on Buck, Smith and Colton combined. Buck discloses monitor, based on the plurality of images, a gaze direction of the user’s eye (paragraph [0148]: The system can include techniques to estimate gaze direction; paragraph [0179]: tracking a duration that the gaze is away from the screen (monitoring someone looking away from the display)). 
Smith discloses determine the user is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user caused by looking at the display (paragraph [0054]: detecting and mitigation conditions associated with motion sickness or visual 
Colton discloses user’s eye look away from the display is performing an eye fatigue mitigation action (EFMA) to mitigate an eye-fatigue condition of the user (paragraph [0051]: hints to relieve stress, such as looking away from the VDU 106 for a few seconds).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616